Name: Commission Regulation (EC) No 2580/98 of 30 November 1998 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities1. 12. 98 L 322/31 CN code Description Product code COMMISSION REGULATION (EC) No 2580/98 of 30 November 1998 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), as last amended by Regulation (EC) No 2916/95 (2), and in particular Article 8(12) thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 2512/98 (4), establishes an agricultural product nomenclature for export refunds based on the Combined Nomenclature; Whereas presentations other than 70 % chickens and 65 % chickens have appeared on the market; whereas they should be included in the refund nomenclature with a view to the granting of refunds; whereas that nomenclature should accordingly be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 In Section 7 of the Annex to Regulation (EEC) No 3846/87, the following particulars relating to product code 0207 12 90 9990 are inserted before CN code ex 0207 14:     Fowls of the species Gallus domesticus, plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards in irregular composition      Fowls of the species Gallus domesticus, with completely ossified sternum tips, femurs and tibias      Other 0207 12 90 9990' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (1) OJ L 282, 1. 11. 1975, p. 77. (2) OJ L 305, 29. 12. 1995, p. 49. (3) OJ L 366, 24. 12. 1987, p. 1. (4) OJ L 313, 21. 11. 1998, p. 15. EN Official Journal of the European Communities 1. 12. 98L 322/32 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1998. For the Commission Franz FISCHLER Member of the Commission